Exhibit 10.16

*20200045976000000200010D020*


PROMISSORY NOTE


Principal
$500,000.00
Loan Date
06-21-2011
Maturity
06-21-2016
Loan No
20001
Call / Coll
401 / 326
Account
E2000459760
Officer
JWR02
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Borrower:
Powin Corporation
6975 SW Sandburg Road, Suite #326
Tigard, OR   97223
 
Lender:
KeyBank National Association
OR-MM-Portland Metro Commercial Banking
1211 S.W. 5th Avenue
Suite 305
Portland, OR   97204
         



Principal Amount:  $500,000.00
Date of Note: June 21, 2011

 
PROMISE TO PAY.  Powin Corporation ("Borrower") promises to pay to KeyBank
National Association ("Lender"), or order, In lawful money of the United States
of America, the principal amount of Five Hundred Thousand & 00/100 Dollars
($500,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance, calculated as described In
the "INTEREST CALCULATION METHOD" paragraph using an interest rate of 3.050% per
annum based on a year of 360 days. Interest shall be calculated from the date of
each advance until repayment of each advance.  The Interest rate may change
under the terms and conditions of the "INTEREST AFTER DEFAULT" section.
 
PAYMENT. Borrower will pay this loan in accordance with the following payment
schedule:
 
Provided no event of default has occurred under the terms of this Note, until
September 21, 2011 (the "Conversion Date"), Borrower may obtain one or more
advances not to exceed in the aggregate the original principal amount of this
Note. Prior to the Conversion Date, the Borrower shall pay interest upon the
principal amount outstanding beginning July 21, 2011 and continuing on the same
day of each month thereafter (the "Payment Date").  Notwithstanding any
provision of this Note to the contrary, after the Conversion Date the Borrower
(1) may not obtain additional advances, and (2) shall repay the principal amount
of the loan in 60 consecutive equal monthly installments, each payment in an
amount necessary to repay the amount outstanding on the Conversion Date over a
60 month amortization period, plus interest thereon. The monthly payments of
principal plus interest shall begin on the Payment Date first occurring after
the Conversion Date and continue monthly on each Payment Date thereafter until
the maturity date of this Note when all amounts of principal and accrued
interest will be due.
 
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; then to any late
charges; and then to any unpaid collection costs. Borrower will pay Lender at
Lender's address shown above or at such other place as Lender may designate in
writing.
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the Interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
 
PREPAYMENT PENALTY. Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.  Upon prepayment of this Note, Lender is entitled
to the following prepayment privilege penalty: "Notwithstanding any provision in
this Note to the contrary, the Prepayment Penalty will be in effect in the
Conversion Period only."
Upon a prepayment of principal during the first three (3) years this Note is
outstanding, Borrower agrees to pay the following prepayment penalty to Lender:
 
(1) If the prepayment occurs on or before the first anniversary of the date of
the Note ("Year One"), the prepayment penalty will equal three percent (3%) of
the principal amount prepaid;
 
(2) If the prepayment occurs after Year One, but on or before the second
anniversary of the date of the Note ("Year Two"), the prepayment penalty will
equal two percent (2%) of the principal amount prepaid;
 
(3) If the prepayment occurs after Year Two, but on or before the third
anniversary of the date of the Note ("Year Three"), the prepayment penalty will
equal one percent (1 %) of the principal amount prepaid;
 
(4) If the prepayment occurs after Year Three, no prepayment penalty will be
due.
 
Notwithstanding the foregoing, Borrower may prepay up to twenty percent (20%) of
the original principal amount of this Note during each of Years One through
Three. (This allowance is not cumulative from year to year.) However, if at any
time during Years One through Three this Note is prepaid in full or in an amount
exceeding twenty percent (20%) of the original principal amount of this Note,
the applicable prepayment penalty will apply to the entire amount of the
principal prepaid at the time of the prepayment, including all unscheduled
principal payments made during the previous twelve (12) - month period. Except
for the foregoing, Borrower may pay all or a portion of the amount owed earlier
than it is due. Early payments will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower's obligation to continue to make payments of
accrued unpaid interest.  Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
KeyBank National Association, OR-MM-Portland Metro Commercial Banking, 1211 S.W.
5th Avenue, Suite 305, Portland, OR 97204.
 
LATE CHARGE. If a payment is 16 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $50.00,
whichever is greater.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 3.000 percentage
points. However, in no event will the interest rate exceed the maximum Interest
rate limitations under applicable law.
 
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:


 
 

--------------------------------------------------------------------------------

 


Loan No: 20001
PROMISSORY NOTE
(Continued)
Page 2

 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding,- self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, In an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor.   Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the Indebtedness evidenced by this Note.
 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs In Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
Cure Provisions.  If any default, other than a default in payment is curable and
If Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15)
days, immediately initiates steps which Lender deems in Lender's sole discretion
to be sufficient to cure the default and thereafter continues and completes all
reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical.
 
LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
 
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Oregon
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Oregon.
 
DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not Include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts.
 
LINE OF CREDIT. This Note evidences a straight line of credit. Once the total
amount of principal has been advanced, Borrower is not entitled to further loan
advances. Advances under this Note may be requested either orally or in writing
by Borrower or as provided in this paragraph. Lender may, but need not, require
that all oral requests be confirmed in writing. All communications,
instructions, or directions by telephone or otherwise to Lender are to be
directed to Lender's office shown above. The following person or persons are
authorized to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lender's address shown above, written
notice of revocation of such authority: Joseph Lu, President of Powin
Corporation; and Ron Horne, Chief Financial Officer of Powin Corporation.
Borrower agrees to be liable for all sums either: (A)  advanced in accordance
with the instructions of an authorized person or (B)  credited to any of
Borrower's accounts with Lender, regardless of the fact that persons other than
those authorized to borrow have authority to draw against the accounts. The
unpaid principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender's internal records, including daily
computer print-outs.  Lender will have no obligation to advance funds under this
Note if: (A)  Borrower or any guarantor is in default under the terms of this
Note or any agreement that Borrower or any guarantor has with Lender, including
any agreement made in connection with the signing of this Note; (B)  Borrower or
any guarantor ceases doing business or is insolvent; (C) any guarantor seeks,
claims or otherwise attempts to limit, modify or revoke such guarantor's
guarantee of this Note or any other loan with Lender; (D)  Borrower has applied
funds provided pursuant to this Note for purposes other than those authorized by
Lender; or (E)  Lender in good faith believes itself insecure.
 
AUTHORIZATION TO CHARGE DEPOSIT ACCOUNT FOR LOAN PAYMENTS. Borrower hereby
authorizes Lender automatically to deduct from Borrower's designated deposit
account ("Account"), payments due on the loan on the date each payment is due.
 
Borrower authorizes Lender to deduct amounts subject to change without prior
notification to Borrower of the new amount to be deducted due to: (1) late
charges assessed; (2) delinquent amounts due or (3) any other payment amount
required under the terms of the loan. If the funds in the Account are
insufficient to cover any payment. Lender shall not be obligated to advance
funds to cover the payment.  Lender shall not be
 
 

--------------------------------------------------------------------------------

 


Loan No: 20001
PROMISSORY NOTE
(Continued)
Page 3

 
liable for dishonoring checks or other items due to insufficient funds caused by
the honoring of this Authorization.
 
Borrower may terminate this authorization by giving not less than three (3) days
prior written notice to the Loan Services Department. This authorization may be
terminated at any time by Lender.
 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
 
UNDER  OREGON  LAW,  MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY US
(LENDER)  CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY US TO BE
ENFORCEABLE.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:




 
POWIN CORPORATION


By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Powin Corporation
   
Ron Horne, Chief Financial Officer of Powin Corporation
             






 

 
 
 

--------------------------------------------------------------------------------

 


*20200045976000000110010I20*
 
DISBURSEMENT REQUEST AND AUTHORIZATION


Principal
$500,000.00
Loan Date
06-21-2011
Maturity
06-21-2016
Loan No
20001
Call / Coll
401 / 326
Account
E2000459760
Officer
JWR02
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Borrower:
Powin Corporation
6975 SW Sandburg Road, Suite #326
Tigard, OR   97223
 
Lender:
KeyBank National Association
OR-MM-Portland Metro Commercial Banking
1211 S.W. 5th Avenue
Suite 305
Portland, OR   97204
         

 
LOAN TYPE. This is a Fixed Rate (3.050%) Nondisclosable Draw Down Line of Credit
Loan to a Corporation for $500,000.00 due on June 21, 2016.
 
PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
 
o    Personal, Family, or Household Purposes or Personal Investment.
 
x    Business (Including Real Estate Investment).
 
SPECIFIC PURPOSE. The specific purpose of this loan is: Draw from Lease LOC.
 
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of loan have been satisfied. Please disburse the loan
proceeds of $500,000.00 as follows:
 
Amount paid to Borrower directly:
 
$
500,000.00
 
$500,000.00 Deposited to Account #
                 
Note Principal:
 
$
500,000.00
 

 
CHARGES PAID IN CASH.  Borrower has paid or will pay in cash as agreed the
following charges:
 
Prepaid Finance Charges Paid in Cash:
 
$
500.00
 
$500.00  Origination Fee
                 
Total Charges Paid in Cash:
 
$
500.00
 

 
AUTOMATIC PAYMENTS.  Borrower hereby authorizes Lender automatically to deduct
from Borrower's Demand Deposit  Checking account, numbered 379681054183, the
amount of any loan payment. If the funds in the account are insufficient to
cover any payment, Lender shall not be obligated to advance funds to cover the
payment. At any time and for any reason, Borrower or Lender may voluntarily
terminate Automatic Payments.
 
FINANCIAL CONDITION.   BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED JUNE 21, 2011.




 
BORROWER:




 
POWIN CORPORATION


By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Powin Corporation
   
Ron Horne, Chief Financial Officer of Powin Corporation
             

 

 
 
 

--------------------------------------------------------------------------------

 
 
COMMERCIAL TELEPHONE ADVANCE/PAYDOWN AUTHORIZATION FORM


Principal
$500,000.00
Loan Date
06-21-2011
Maturity
06-21-2016
Loan No
20001
Call / Coll
401 / 326
Account
E2000459760
Officer
JWR02
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Borrower:
Powin Corporation
6975 SW Sandburg Road, Suite #326
Tigard, OR   97223
 
Lender:
KeyBank National Association
OR-MM-Portland Metro Commercial Banking
1211 S.W. 5th Avenue
Suite 305
Portland, OR   97204
         

 
This COMMERCIAL TELEPHONE ADVANCE/PAYDOWN AUTHORIZATION FORM is attached to and
by this reference is made a part of the Disbursement Request and Authorization,
dated June 21, 2011, and executed in connection with a loan or other financial
accommodations between KEYBANK NATIONAL ASSOCIATION and Powin Corporation.
 
Date:
KeyCenter/Commercial Banking Center Name:
   
Bank #:
Prepared By:
Telephone #:

 
The undersigned Borrower ("Borrower") hereby authorizes KeyBank ("Bank") to
transfer funds between the accounts identified below pursuant to telephone
instructions from the Authorized Caller(s) listed below.  Borrower warrants that
it is the owner of all checking accounts listed below and that all Authorized
Callers listed below are authorized to withdraw funds from such checking
accounts. Borrower agrees that it will be liable for all sums transferred
pursuant to this Authorization and that all transfers will also be subject to
the terms of the Promissory Note(s) evidencing the loan accounts referenced
below.  Borrower agrees that Bank is not obligated to honor telephone
instructions made pursuant hereto if Borrower fails to maintain adequate funds
to cover requested transfers, and Bank shall not be liable for dishonor of
checks or other items due to insufficient funds caused by following the
instructions of Borrower hereunder. Borrower hereby releases the Bank from any
and all costs or damages which may arise out of any actions taken by Bank in
complying (or attempting to comply) with this authority until written
cancellation of this authority is received by the Bank.
 
Please select one of the choices for the Advance/Paydown authorization
information to reflect the following:
 
        Customer Declines Advance/Paydown Functionality
 
  x    Add                Change               Delete
 
Joseph Lu
   
Authorized Caller (please print or type)
 
Authorized Caller (please print or type)
     
Ron Horne
   
Authorized Caller (please print or type)
 
Authorized Caller (please print or type)
           
Authorized Caller (please print or type)
 
Authorized Caller (please print or type)

 
List of Accounts Authorized for Advance/Paydown Transactions:
 
2000459760
 
20001
 
379681054183
                                     

 
 
New Loans
Return To Loan Services With Completed Loan Documents

 
Existing Loans/Credit Line Applications
Please Fax Completed Form To:
1-800-574-0634.
 
 
 

--------------------------------------------------------------------------------

 
 
COMMERCIAL TELEPHONE ADVANCE/PAYDOWN AUTHORIZATION FORM
Loan No: 20001
 (Continued)
Page 2

 
THIS COMMERCIAL TELEPHONE ADVANCE/PAYDOWN AUTHORIZATION FORM IS EXECUTED ON JUNE
21, 2011. BORROWER:
 
BORROWER:

 
POWIN CORPORATON
 
By:
/s/ Joseph Lu
   
Joseph Lu, President of Powin Corporation
       
By:
/s/ Ron  Horne
   
Ron Horne, Chief Financial Officer of Powin Corporation
 

 

 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
**2020004597600000020001OE20*
 
COMMERCIAL GUARANTY


Principal
 
Loan Date
 
Maturity
 
Loan No
 
Call / Coll
401 / 326
Account
 
Officer
JWR02
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Borrower:
Powin Corporation
6975 SW Sandburg Road, Suite #326
Tigard, OR   97223
 
Lender:
KeyBank National Association
OR-MM-Portland Metro Commercial Banking
1211 S.W. 5th Avenue
Suite 305
Portland, OR   97204
         
Guarantor:
Powin Wooden Product Service, Inc.
6975 SW Sandburg Rd Ste 326
Tigard, OR   97223
               

 
CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable
consideration, Guarantor absolutely and unconditionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower's obligations under the Note and
the Related Documents. This is a guaranty of payment and performance and not of
collection, so Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lender's remedies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness, this
Guaranty or any other guaranty of the Indebtedness. Guarantor will make any
payments to Lender or its order, on demand, in legal tender of the United States
of America, in same-day funds, without set-off or deduction or counterclaim, and
will otherwise perform Borrower's obligations under the Note and Related
Documents. Under this Guaranty, Guarantor's liability is unlimited and
Guarantor's obligations are continuing.
 
INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the
principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by law, attorneys' fees, arising from any and all
debts, liabilities and obligations of every nature or form, now existing or
hereafter arising or acquired, that Borrower Individually or collectively or
interchangeably with others, owes or will owe Lender. "Indebtedness" includes,
without limitation, loans, advances, debts, overdraft indebtedness, credit card
indebtedness, lease obligations, liabilities and obligations under any interest
rate protection agreements or foreign currency exchange agreements or commodity
price protection agreements, other obligations, and liabilities of Borrower, and
any present or future judgments against Borrower, future advances, loans or
transactions that renew, extend, modify, refinance, consolidate or substitute
these debts, liabilities and obligations whether: voluntarily or involuntarily
incurred; due or to become due by their terms or acceleration; absolute or
contingent; liquidated or unliquidated; determined or undetermined; direct or
indirect; primary or secondary in nature or arising from a guaranty or surety;
secured or unsecured; joint or several or joint and several; evidenced by a
negotiable or non-negotiable instrument or writing; originated by Lender or
another or others; barred or unenforceable against Borrower for any reason
whatsoever; for any transactions that may be voidable for any reason (such as
infancy, insanity, ultra vires or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated.
 
If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender's rights under all guaranties shall
be cumulative. This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties. Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.
 
CONTINUING GUARANTY.  THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS.   ACCORDINGLY, ANY PAYMENTS MADE ON
THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.
 
DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been fully and finally paid and satisfied and all of Guarantor's other
obligations under this Guaranty shall have been performed in full.   If
Guarantor elects to revoke this Guaranty, Guarantor may only do so in
writing.  Guarantor's written notice of revocation must be mailed to Lender, by
certified mail, at Lender's address listed above or such other place as Lender
may designate in writing. Written revocation of this Guaranty will apply only to
new Indebtedness created after actual receipt by Lender of Guarantor's written
revocation. For this purpose and without limitation, the term "new Indebtedness"
does not include the Indebtedness which at the time of notice of revocation is
contingent, unliquidated, undetermined or not due and which later becomes
absolute, liquidated, determined or due. For this purpose and without
limitation, "new Indebtedness" does not include all or part of the Indebtedness
that is: incurred by Borrower prior to revocation; incurred under a commitment
that became binding before revocation; any renewals, extensions, substitutions,
and modifications of the Indebtedness.  This Guaranty shall bind Guarantor's
estate as to the Indebtedness created both before and after Guarantor's death or
incapacity, regardless of Lender's actual notice of Guarantor's death. Subject
to the foregoing, Guarantor's executor or administrator or other legal
representative may terminate this Guaranty in the same manner in which Guarantor
might have terminated it and with the same effect. Release of any other
guarantor or termination of any other guaranty of the Indebtedness shall not
affect the liability of Guarantor under this Guaranty.  A revocation Lender
receives from any one or more Guarantors shall not affect the liability of any
remaining Guarantors under this Guaranty.  It is anticipated that fluctuations
may occur In the aggregate amount of the Indebtedness covered by this Guaranty,
and Guarantor specifically acknowledges and agrees that reductions in the amount
of the Indebtedness, even to zero dollars ($0.00), shall not constitute a
termination of this Guaranty.  This Guaranty is binding upon Guarantor and
Guarantor's heirs, successors and assigns so long as any of the Indebtedness
remains unpaid and even though the Indebtedness may from time to time be zero
dollars ($0.00).
 
GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time: (A)   prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower; (B) to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of interest on the
 
 
 

--------------------------------------------------------------------------------

 
 
Loan No: 20001
COMMERCIAL GUARANTY
 (Continued)
Page 2

 
this Guaranty or the Indebtedness, and exchange, enforce, waive, subordinate,
fail or decide not to perfect, and release any such security, with or without
the substitution of new collateral; (D) to release, substitute, agree not to
sue, or deal with any one or more of Borrower's sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose; (E)  to determine
how, when and what application of payments and credits shall be made on the
Indebtedness; (F)  to apply such security and direct the order or manner of sale
thereof, including without limitation, any nonjudicial sale permitted by the
terms of the controlling security agreement or deed of trust, as Lender in its
discretion may determine; (G)  to sell, transfer, assign or grant participations
in all or any part of the Indebtedness; and (H)  to assign or transfer this
Guaranty in whole or in part.
 
GUARANTOR'S REPRESENTATIONS AND WARRANTIES.   Guarantor represents and warrants
to Lender that (A)   no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this Guaranty;
(B) this Guaranty is executed at Borrower's request and not at the request of
Lender; (C) Guarantor has full power, right and authority to enter into this
Guaranty; (D)  the provisions of this Guaranty do not conflict with or result in
a default under any agreement or other instrument binding upon Guarantor and do
not result in a violation of any law, regulation, court decree or order
applicable to Guarantor; (E) Guarantor has not and will not, without the prior
written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer,
or otherwise dispose of all or substantially all of Guarantor's assets, or any
interest therein; (F)  upon Lender's request, Guarantor will provide to Lender
financial and credit information in form acceptable to Lender, and all such
financial information which currently has been, and all future financial
information which will be provided to Lender is and will be true and correct in
all material respects and fairly present Guarantor's financial condition as of
the dates the financial information is provided; (G)  no material adverse change
has occurred in Guarantor's financial condition since the date of the most
recent financial statements provided to Lender and no event has occurred which
may materially adversely affect Guarantor's financial condition; (H) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) against Guarantor is pending or threatened;
(I) Lender has made no representation to Guarantor as to the creditworthiness of
Borrower; and (J)  Guarantor has established adequate means of obtaining from
Borrower on a continuing basis information regarding Borrower's financial
condition.  Guarantor agrees to keep adequately informed from such means of any
facts, events, or circumstances which might in any way affect Guarantor's risks
under this Guaranty, and Guarantor further agrees that, absent a request for
information, Lender shall have no obligation to disclose to Guarantor  any
information or documents acquired by Lender in the course of its relationship
with Borrower.
 
GUARANTOR'S WAIVERS.  Except as prohibited by applicable law, Guarantor waives
any right to require Lender (A)  to continue lending money or to extend other
credit to Borrower; (B)  to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or of any
nonpayment related to any collateral, or notice of any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation of new or
additional loans or obligations; (C) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (D)  to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (E)  to give
notice of the terms, time, and place of any public or private sale of personal
property security held by Lender from Borrower or to comply with any other
applicable provisions of the Uniform Commercial Code; (F) to pursue any other
remedy within Lender's power; or (G) to commit any act or omission of any kind,
or at any time, with respect to any matter whatsoever.
 
Guarantor also waives any and all rights or defenses based on suretyship or
impairment of collateral including, but not limited to, any rights or defenses
arising by reason of (A)  any "one action" or "anti-deficiency" law or any other
law which may prevent Lender from bringing any action, including a claim for
deficiency, against Guarantor, before or after Lender's commencement or
completion of any foreclosure action, either judicially or by exercise of a
power of sale; (B)   any election of remedies by Lender which destroys or
otherwise adversely affects Guarantor's subrogation rights or Guarantor's rights
to proceed against Borrower for reimbursement, including without limitation, any
loss of rights Guarantor may suffer by reason of any law limiting, qualifying,
or discharging the Indebtedness; (C)  any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the
cessation of Borrower's liability from any cause whatsoever, other than payment
in full In legal tender, of the Indebtedness; (D)  any right to claim discharge
of the Indebtedness on the basis of unjustified impairment of any collateral for
the Indebtedness; (E)  any statute of limitations, if at any time any action or
suit brought by Lender against Guarantor is commenced, there is outstanding
Indebtedness which is not barred by any applicable statute of limitations; or
(F)  any defenses given to guarantors at law or in equity other than actual
payment and performance of the Indebtedness.  If payment Is made by Borrower,
whether voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is forced to remit the amount of that payment to Borrower's
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.
 
Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.
 
GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS.  Guarantor warrants and
agrees that each of the waivers set forth above is made with Guarantor's full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.  If any such waiver is determined to be contrary to any applicable law or
public policy, such waiver shall be effective only to the extent permitted by
law or public policy.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Guarantor's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Guarantor holds
jointly with someone else and all accounts Guarantor may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Guarantor authorizes
Lender, to the extent permitted by applicable law, to hold these funds if there
is a default, and Lender may apply the funds in these accounts to pay what
Guarantor owes under the terms of this Guaranty.
 
SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR.  Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent.  Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against
Borrower.  In the event of insolvency and consequent liquidation of the assets
of Borrower, through bankruptcy, by an assignment for the benefit of creditors,
by voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness. Guarantor does hereby
assign to Lender all claims which it may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided however,
that such assignment shall be effective only for the purpose of assuring to
Lender full payment in legal tender of the Indebtedness.  If Lender so requests,
any notes or credit agreements now or hereafter evidencing any debts or
obligations of Borrower to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and shall be delivered to Lender.  Guarantor
agrees, and Lender is hereby authorized, in the name of Guarantor, from time to
time to file financing statements and continuation statements and to execute
documents and to take such other actions as Lender deems necessary or
appropriate to perfect, preserve and enforce its rights under this Guaranty.
 
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Guaranty:


 
 

--------------------------------------------------------------------------------

 
 
Loan No: 20001
COMMERCIAL GUARANTY
 (Continued)
Page 3

 
to the matters set forth in this Guaranty.  No alteration of or amendment to
this Guaranty shall be effective unless given in writing and signed by the party
or parties sought to be charged or bound by the alteration or amendment.
 
Attorneys' Fees; Expenses.  Guarantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Guaranty. Lender
may hire or pay someone else to help enforce this Guaranty, and Guarantor shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Guarantor also
shall pay all court costs and such additional fees as may be directed by the
court.
 
Caption Headings.  Caption headings in this Guaranty are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Guaranty.
 
Governing Law.  This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oregon without regard to its conflicts of law provisions.
 
Integration.  Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor's intentions and parol evidence is not required to
interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds
Lender harmless from all losses, claims, damages, and costs (including Lender's
attorneys' fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.
 
Interpretation.  In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor, the words "Borrower" and
"Guarantor" respectively shall mean all and any one or more of them. The words
"Guarantor," "Borrower," and "Lender" include the heirs, successors, assigns,
and transferees of each of them.  If a court finds that any provision of this
Guaranty is not valid or should not be enforced, that fact by itself will not
mean that the rest of this Guaranty will not be valid or enforced.  Therefore, a
court will enforce the rest of the provisions of this Guaranty even if a
provision of this Guaranty may be found to be invalid or unenforceable.  If any
one or more of Borrower or Guarantor are corporations, partnerships, limited
liability companies, or similar entities, it is not necessary for Lender to
inquire into the powers of Borrower or Guarantor or of the officers, directors,
partners, managers, or other agents acting or purporting to act on their behalf,
and any indebtedness made or created in reliance upon the professed exercise of
such powers shall be guaranteed under this Guaranty.
 
Notices.  Any notice required to be given under this Guaranty shall be given in
writing, and, except for revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Guaranty.  All revocation notices by
Guarantor shall be in writing and shall be effective upon delivery to Lender as
provided in the section of this Guaranty entitled "DURATION OF GUARANTY." Any
party may change its address for notices under this Guaranty by giving formal
written notice to the other parties, specifying that the purpose of the notice
is to change the party's address.  For notice purposes, Guarantor agrees to keep
Lender informed at all times of Guarantor's current address. Unless otherwise
provided or required by law, if there is more than one Guarantor, any notice
given by Lender to any Guarantor Is deemed to be notice given to all Guarantors.
 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty. No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's rights or of
any of Guarantor's obligations as to any future transactions. Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.
 
Successors and Assigns. Subject to any limitations stated in this Guaranty on
transfer of Guarantor's interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.
 
WAIVE JURY.  Lender and Guarantor hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Guarantor
against the other.
 
Additional Indebtedness Guaranteed. In addition to and as further clarification
of the Indebtedness described in the paragraph herein entitled "Indebtedness",
the Indebtedness guaranteed by this Guaranty includes, without limitation, any
and all amounts owing by Borrower to Lender under any derivative or hedging
product, including, without limitation, interest rate, commodity or equity
swaps, futures, options, caps, floors, collars, forwards or similar transactions
entered into by Borrower and Lender in connection with the Note or any other
Indebtedness guaranteed hereunder.
 
DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Guaranty.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Guaranty shall have the
meanings attributed to such terms in the Uniform Commercial Code:
 
Borrower.   The word "Borrower" means Powin Corporation and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
 
Guarantor. The word "Guarantor" means everyone signing this Guaranty, including
without limitation Powin Wooden Product Service, Inc., and in each case, any
signer's successors and assigns.
 
Guaranty. The word "Guaranty" means this guaranty from Guarantor to Lender.
 
Indebtedness. The word "Indebtedness" means Borrower's indebtedness to Lender as
more particularly described in this Guaranty.
 
Lender. The word "Lender" means KeyBank National Association, its successors and
assigns.
 
Note.  The word "Note" means and includes without limitation all of Borrower's
promissory notes and/or credit agreements evidencing Borrower's loan obligations
in favor of Lender, together with all renewals of, extensions of, modifications
of, refinancings of, consolidations of and substitutions for promissory notes or
credit agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
Loan No: 20001
COMMERCIAL GUARANTY
 (Continued)
Page 4

 
agreements, guaranties, security agreements, mortgages, deeds of trust, security
deeds, collateral mortgages, and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the
Indebtedness.
 
EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS.  IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE. THIS GUARANTY
IS DATED JUNE 21, 2011.
 
GUARANTOR:

 


POWIN WOODEN PRODUCT SERVICE INC.
 
 
By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Powin Wooden Product
Service, Inc.
   
Ron Horne, Chief Financial Officer of Powin Wooden Product Service, Inc.
             

 

 
 
 






 
 

--------------------------------------------------------------------------------

 


**2020004597600000020001OE20*
 
COMMERCIAL GUARANTY


Principal
 
Loan Date
 
Maturity
 
Loan No
 
Call / Coll
401 / 326
Account
 
Officer
JWR02
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Borrower:
Powin Corporation
6975 SW Sandburg Road, Suite #326
Tigard, OR   97223
 
Lender:
KeyBank National Association
OR-MM-Portland Metro Commercial Banking
1211 S.W. 5th Avenue
Suite 305
Portland, OR   97204
         
Guarantor:
Quality Bending and Fabrication, Inc.
10005 SW Herman Rd
Tualatin, OR   97062
               



CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable
consideration, Guarantor absolutely and unconditionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower's obligations under the Note and
the Related Documents. This is a guaranty of payment and performance and not of
collection, so Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lender's remedies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness, this
Guaranty or any other guaranty of the Indebtedness. Guarantor will make any
payments to Lender or its order, on demand, in legal tender of the United States
of America, in same-day funds, without set-off or deduction or counterclaim, and
will otherwise perform Borrower's obligations under the Note and Related
Documents. Under this Guaranty, Guarantor's liability is unlimited and
Guarantor's obligations are continuing.
 
INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the
principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by law, attorneys' fees, arising from any and all
debts, liabilities and obligations of every nature or form, now existing or
hereafter arising or acquired, that Borrower individually or collectively or
interchangeably with others, owes or will owe Lender. "Indebtedness" includes,
without limitation, loans, advances, debts, overdraft indebtedness, credit card
indebtedness, lease obligations, liabilities and obligations under any interest
rate protection agreements or foreign currency exchange agreements or commodity
price protection agreements, other obligations, and liabilities of Borrower, and
any present or future judgments against Borrower, future advances, loans or
transactions that renew, extend, modify, refinance, consolidate or substitute
these debts, liabilities and obligations whether: voluntarily or involuntarily
incurred; due or to become due by their terms or acceleration; absolute or
contingent; liquidated or unliquidated; determined or undetermined; direct or
indirect; primary or secondary in nature or arising from a guaranty or surety;
secured or unsecured; joint or several or joint and several; evidenced by a
negotiable or non-negotiable instrument or writing; originated by Lender or
another or others; barred or unenforceable against Borrower for any reason
whatsoever; for any transactions that may be voidable for any reason (such as
Infancy, insanity, ultra vires or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated.
 
If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender's rights under all guaranties shall
be cumulative. This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties. Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.
 
CONTINUING GUARANTY.  THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER  ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS.   ACCORDINGLY, ANY PAYMENTS MADE ON
THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.
 
DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been fully and finally paid and satisfied and all of Guarantor's other
obligations under this Guaranty shall have been performed in full.  If Guarantor
elects to revoke this Guaranty, Guarantor may only do so in
writing.  Guarantor's written notice of revocation must be mailed to Lender, by
certified mail, at Lender's address listed above or such other place as Lender
may designate in writing. Written revocation of this Guaranty will apply only to
new Indebtedness created after actual receipt by Lender of Guarantor's written
revocation. For this purpose and without limitation, the term "new Indebtedness"
does not include the Indebtedness which at the time of notice of revocation is
contingent, unliquidated, undetermined or not due and which later becomes
absolute, liquidated, determined or due.  For this purpose and without
limitation, "new Indebtedness" does not include all or part of the Indebtedness
that is: incurred by Borrower prior to revocation; incurred under a commitment
that became binding before revocation; any renewals, extensions, substitutions,
and modifications of the Indebtedness.  This Guaranty shall bind Guarantor's
estate as to the Indebtedness created both before and after Guarantor's death or
incapacity, regardless of Lender's actual notice of Guarantor's death. Subject
to the foregoing, Guarantor's executor or administrator or other legal
representative may terminate this Guaranty in the same manner in which Guarantor
might have terminated it and with the same effect. Release of any other
guarantor or termination of any other guaranty of the Indebtedness shall not
affect the liability of Guarantor under this Guaranty.  A revocation Lender
receives from any one or more Guarantors shall not affect the liability of any
remaining Guarantors under this Guaranty.  It is anticipated that fluctuations
may occur in the aggregate amount of the Indebtedness covered by this Guaranty,
and Guarantor specifically acknowledges and agrees that reductions in the amount
of the Indebtedness, even to zero dollars ($0.00), shall not constitute a
termination of this Guaranty.  This Guaranty is binding upon Guarantor and
Guarantor's heirs, successors and assigns so long as any of the Indebtedness
remains unpaid and even though the Indebtedness may from time to time be zero
dollars ($0.00).
 
GUARANTOR'S AUTHORIZATION TO LENDER.  Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time: (A)   prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower; (B) to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of interest on the


 
 

--------------------------------------------------------------------------------

 


Loan No: 20001
COMMERCIAL GUARANTY
 (Continued)
Page 2

 
this Guaranty or the Indebtedness, and exchange, enforce, waive, subordinate,
fail or decide not to perfect, and release any such security, with or without
the substitution of new collateral; (D) to release, substitute, agree not to
sue, or deal with any one or more of Borrower's sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose; (E)  to determine
how, when and what application of payments and credits shall be made on the
Indebtedness; (F)  to apply such security and direct the order or manner of sale
thereof, including without limitation, any nonjudicial sale permitted by the
terms of the controlling security agreement or deed of trust, as Lender in its
discretion may determine; (G)  to sell, transfer, assign or grant participations
in all or any part of the Indebtedness; and  IN to assign or transfer this
Guaranty in whole or in part.
 
GUARANTOR'S REPRESENTATIONS AND WARRANTIES.   Guarantor represents and warrants
to Lender that (A)   no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this Guaranty;
(B) this Guaranty is executed at Borrower's request and not at the request of
Lender; (C) Guarantor has full power, right and authority to enter into this
Guaranty; (D)  the provisions of this Guaranty do not conflict with or result in
a default under any agreement or other instrument binding upon Guarantor and do
not result in a violation of any law, regulation, court decree or order
applicable to Guarantor; (E) Guarantor has not and will not, without the prior
written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer,
or otherwise dispose of all or substantially all of Guarantor's assets, or any
interest therein; (F) upon Lender's request, Guarantor will provide to Lender
financial and credit information in form acceptable to Lender, and all such
financial information which currently has been, and all future financial
information which will be provided to Lender is and will be true and correct in
all material respects and fairly present Guarantor's financial condition as of
the dates the financial information is provided; (G)  no material adverse change
has occurred in Guarantor's financial condition since the date of the most
recent financial statements provided to Lender and no event has occurred which
may materially adversely affect Guarantor's financial condition; (H) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) against Guarantor is pending or threatened;
(I) Lender has made no representation to Guarantor as to the creditworthiness of
Borrower; and (J)  Guarantor has established adequate means of obtaining from
Borrower on a continuing basis information regarding Borrower's financial
condition.  Guarantor agrees to keep adequately informed from such means of any
facts, events, or circumstances which might in any way affect Guarantor's risks
under this Guaranty, and Guarantor further agrees that, absent a request for
information, Lender shall have no obligation to disclose to Guarantor  any
information or documents acquired by Lender in the course of its relationship
with Borrower.
 
GUARANTOR'S WAIVERS.  Except as prohibited by applicable law, Guarantor waives
any right to require Lender (A)  to continue lending money or to extend other
credit to Borrower; (B)  to'make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or of any
nonpayment related to any collateral, or notice of any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation of new or
additional loans or obligations; (C)  to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (D)  to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (E)  to give
notice of the terms, time, and place of any public or private sale of personal
property security held by Lender from Borrower or to comply with any other
applicable provisions of the Uniform Commercial Code; (F) to pursue any other
remedy within Lender's power; or (G) to commit any act or omission of any kind,
or at any time, with respect to any matter whatsoever.
 
Guarantor also waives any and all rights or defenses based on suretyship or
impairment of collateral including, but not limited to, any rights or defenses
arising by reason of (A)  any "one action" or "anti-deficiency" law or any other
law which may prevent Lender from bringing any action, including a claim for
deficiency, against Guarantor, before or after Lender's commencement or
completion of any foreclosure action, either judicially or by exercise of a
power of sale; (B)  any election of remedies by Lender which destroys or
otherwise adversely affects Guarantor's subrogation rights or Guarantor's rights
to proceed against Borrower for reimbursement, including without limitation, any
loss of rights Guarantor may suffer by reason of any law limiting, qualifying,
or discharging the Indebtedness; (C)  any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the
cessation of Borrower's liability from any cause whatsoever, other than payment
in full in legal tender, of the Indebtedness; (D)  any right to claim discharge
of the Indebtedness on the basis of unjustified impairment of any collateral for
the Indebtedness; (E)  any statute of limitations, If at any time any action or
suit brought by Lender against Guarantor is commenced, there is outstanding
Indebtedness which is not barred by any applicable statute of limitations; or
(F)  any defenses given to guarantors at law or in equity other than actual
payment and performance of the Indebtedness.  If payment is made by Borrower,
whether voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is forced to remit the amount of that payment to Borrower's
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.
 
Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.
 
GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS.  Guarantor warrants and
agrees that each of the waivers set forth above is made with Guarantor's full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law. If any such waiver is determined to be contrary to any applicable law or
public policy, such waiver shall be effective only to the extent permitted by
law or public policy.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Guarantor's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Guarantor holds
jointly with someone else and all accounts Guarantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Guarantor authorizes Lender, to
the extent permitted by applicable law, to hold these funds if there Is a
default, and Lender may apply the funds in these accounts to pay what Guarantor
owes under the terms of this Guaranty.
 
SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR.  Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent.  Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against Borrower.
In the event of insolvency and consequent liquidation of the assets of Borrower,
through bankruptcy, by an assignment for the benefit of creditors, by voluntary
liquidation, or otherwise, the assets of Borrower applicable to the payment of
the claims of both Lender and Guarantor shall be paid to Lender and shall be
first applied by Lender to the Indebtedness. Guarantor does hereby assign to
Lender all claims which it may have or acquire against Borrower or against any
assignee or trustee in bankruptcy of Borrower; provided however, that such
assignment shall be effective only for the purpose of assuring to Lender full
payment in legal tender of the Indebtedness.  If Lender so requests, any notes
or credit agreements now or hereafter evidencing any debts or obligations of
Borrower to Guarantor shall be marked with a legend that the same are subject to
this Guaranty and shall be delivered to Lender.  Guarantor agrees, and Lender is
hereby authorized, in the name of Guarantor, from time to time to file financing
statements and continuation statements and to execute documents and to take such
other actions as Lender deems necessary or appropriate to perfect, preserve and
enforce its rights under this Guaranty.
 
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Guaranty:


 
 

--------------------------------------------------------------------------------

 
Loan No: 20001
COMMERCIAL GUARANTY
 (Continued)
Page 3

 
to the matters set forth in this Guaranty.  No alteration of or amendment to
this Guaranty shall be effective unless given in writing and signed by the party
or parties sought to be charged or bound by the alteration or amendment.
 
Attorneys' Fees; Expenses. Guarantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Guaranty. Lender
may hire or pay someone else to help enforce this Guaranty, and Guarantor shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Guarantor also
shall pay all court costs and such additional fees as may be directed by the
court.
 
Caption Headings. Caption headings in this Guaranty are for convenience purposes
only and are not to be used to interpret or define the provisions of this
Guaranty.
 
Governing Law. This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oregon without regard to its conflicts of law provisions.
 
Integration.  Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor's intentions and parol evidence is not required to
interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds
Lender harmless from all losses, claims, damages, and costs (including Lender's
attorneys' fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.
 
Interpretation.  In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor, the words "Borrower" and
"Guarantor" respectively shall mean all and any one or more of them. The words
"Guarantor," "Borrower," and "Lender" include the heirs, successors, assigns,
and transferees of each of them. If a court finds that any provision of this
Guaranty is not valid or should not be enforced, that fact by itself will not
mean that the rest of this Guaranty will not be valid or enforced. Therefore, a
court will enforce the rest of the provisions of this Guaranty even if a
provision of this Guaranty may be found to be invalid or unenforceable.  If any
one or more of Borrower or Guarantor are corporations, partnerships, limited
liability companies, or similar entities, it is not necessary for Lender to
inquire into the powers of Borrower or Guarantor or of the officers, directors,
partners, managers, or other agents acting or purporting to act on their behalf,
and any indebtedness made or created in reliance upon the professed exercise of
such powers shall be guaranteed under this Guaranty.
 
Notices.  Any notice required to be given under this Guaranty shall be given in
writing, and, except for revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Guaranty. All revocation notices by
Guarantor shall be in writing and shall be effective upon delivery to Lender as
provided in the section of this Guaranty entitled "DURATION OF GUARANTY." Any
party may change its address for notices under this Guaranty by giving formal
written notice to the other parties, specifying that the purpose of the notice
is to change the party's address.  For notice purposes, Guarantor agrees to keep
Lender informed at all times of Guarantor's current address. Unless otherwise
provided or required by law, if there is more than one Guarantor, any notice
given by Lender to any Guarantor is deemed to be notice given to all Guarantors.
 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty. No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's rights or of
any of Guarantor's obligations as to any future transactions. Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.
 
Successors and Assigns.  Subject to any limitations stated in this Guaranty on
transfer of Guarantor's interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.
 
WAIVE JURY.  Lender and Guarantor hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Guarantor
against the other.
 
Additional Indebtedness Guaranteed. In addition to and as further clarification
of the Indebtedness described in the paragraph herein entitled "Indebtedness",
the Indebtedness guaranteed by this Guaranty includes, without limitation, any
and all amounts owing by Borrower to Lender under any derivative or hedging
product, including, without limitation, interest rate, commodity or equity
swaps, futures, options, caps, floors, collars, forwards or similar transactions
entered into by Borrower and Lender in connection with the Note or any other
Indebtedness guaranteed hereunder.
 
DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Guaranty. Unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Guaranty shall have the meanings
attributed to such terms in the Uniform Commercial Code:
 
Borrower.   The word "Borrower" means Powin Corporation and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
 
Guarantor. The word "Guarantor" means everyone signing this Guaranty, including
without limitation Quality Bending and Fabrication, Inc., and in each case, any
signer's successors and assigns.
 
Guaranty. The word "Guaranty" means this guaranty from Guarantor to Lender.
 
Indebtedness. The word "Indebtedness" means Borrower's indebtedness to Lender as
more particularly described in this Guaranty. Lender. The word "Lender" means
KeyBank National Association, its successors and assigns.
 
Note.  The word "Note" means and includes without limitation all of Borrower's
promissory notes and/or credit agreements evidencing Borrower's loan obligations
in favor of Lender, together with all renewals of, extensions of, modifications
of, refinancings of, consolidations of and substitutions for promissory notes or
credit agreements.
 
 
 

--------------------------------------------------------------------------------

 


Loan No: 20001
COMMERCIAL GUARANTY
 (Continued)
Page 4

 
agreements, guaranties, security agreements, mortgages, deeds of trust, security
deeds, collateral mortgages, and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the
Indebtedness.
 
EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS.  IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY".  NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE. THIS GUARANTY
IS DATED JUNE 21, 2011.
 
GUARANTOR:




 
QUALITY BENDING AND FABRICATION, INC.
 
By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Quality Bending and
Fabrication, Inc.
   
Ron Horne, Chief Financial Officer Quality
Bending and Fabrication, Inc.
             

 

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


*2020004597600000020001OE40*


COMMERCIAL SECURITY AGREEMENT


Principal
$500,000.00
Loan Date
06-21-2011
Maturity
06-21-2016
Loan No
20001
Call / Coll
401 / 326
Account
E2000459760
Officer
JWR02
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Grantor:
Powin Corporation
6975 SW Sandburg Road, Suite #326
Tigard, OR   97223
 
Lender:
KeyBank National Association
OR-MM-Portland Metro Commercial Banking
1211 S.W. 5th Avenue
Suite 305
Portland, OR   97204
         

 
 
THIS COMMERCIAL SECURITY AGREEMENT dated June 21, 2011, is made and executed
between Powin Corporation ("Grantor") and KeyBank National Association
("Lender").
 
GRANT OF SECURITY INTEREST.   For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.
 
COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note and this
Agreement:
 
All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of-credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including but not limited to
all software and all payment intangibles); all oil, gas and other minerals
before extraction; all oil, gas, other minerals and accounts constituting
as-extracted collateral; all fixtures; all timber to be cut; all attachments,
accessions, accessories, fittings, increases, tools, parts, repairs, supplies,
and commingled goods relating to the foregoing property, and all additions,
replacements of and substitutions for all or any part of the foregoing property;
all insurance refunds relating to the foregoing property; all good will relating
to the foregoing property; all records and data and embedded software relating
to the foregoing property, and all equipment, inventory and software to utilize,
create, maintain and process any such records and data on electronic media; and
all supporting obligations relating to the foregoing property; all whether now
existing or hereafter arising, whether now owned or hereafter acquired or
whether now or hereafter subject to any rights in the foregoing property; and
all products and proceeds (including but not limited to all Insurance payments)
of or relating to the foregoing property.
 
In addition, the word "Collateral" also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:
 
(A) All accessions, attachments, accessories, tools, parts, supplies,
replacements of and additions to any of the collateral described herein, whether
added now or later.
 
(B) All products and produce of any of the property described in this Collateral
section.
 
(C)  All accounts, general intangibles, instruments, rents, monies, payments,
and all other rights, arising out of a sale, lease, consignment or other
disposition of any of the property described in this Collateral section.
 
(D)  All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section, and sums due from a third party who has damaged or destroyed the
Collateral or from that party's insurer, whether due to judgment, settlement or
other process.
 
(E)  All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Grantor's right, title,
and interest in and to all computer software required to utilize, create,
maintain, and process any such records or data on electronic media.
 
 
CROSS-COLLATERALIZATION.  In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or not due, direct or indirect, determined or undetermined, absolute
or contingent, liquidated or unliquidated, whether Grantor may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Grantor authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the Indebtedness against any and all such accounts.
 
GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With
respect to the Collateral, Grantor represents and promises to Lender that:
 
Perfection of Security Interest. Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender's security interest in the
Collateral.  Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Grantor will
note Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender. This Is a continuing Security
Agreement and will continue in effect even though all or any part of the
Indebtedness is paid in full and even though for a period of time Grantor may
not be indebted to Lender.
 
Notices to Lender. Grantor will promptly notify Lender in writing at Lender's
address shown above (or such other addresses as Lender may


 
 

--------------------------------------------------------------------------------

 
 
Loan No: 20001
COMMERCIAL SECURITY AGREEMENT
 (Continued)
Page 2

 
designate from time to time) prior to an y(1) change in Grantor's name; (2)
change in Grantor's assumed business name(s); (3) change in the management of
the Corporation Grantor; (4)  change in the authorized signer(s); (5)  change in
Grantor's principal office address; (6)  change in Grantor's state of
organization; (7)  conversion of Grantor to a new or different type of business
entity; or (8)  change in any other aspect of Grantor that directly or
indirectly relates to any agreements between Grantor and Lender. No change in
Grantor's name or state of organization will take effect until after Lender has
received notice.
 
No Violation. The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.
 
Enforceability of Collateral.  To the extent the Collateral consists of
accounts, chattel paper, or general intangibles, as defined by the Uniform
Commercial Code, the Collateral is enforceable in accordance with its terms, is
genuine, and fully complies with all applicable laws and regulations concerning
form, content and manner of preparation and execution, and all persons appearing
to be obligated on the Collateral have authority and capacity to contract and
are in fact obligated as they appear to be on the Collateral. At the time any
account becomes subject to a security interest in favor of Lender, the account
shall be a good and valid account representing an undisputed, bona fide
indebtedness incurred by the account debtor, for merchandise held subject to
delivery instructions or previously shipped or delivered pursuant to a contract
of sale, or for services previously performed by Grantor with or for the account
debtor.  So long as this Agreement remains in effect, Grantor shall not, without
Lender's prior written consent, compromise, settle, adjust, or extend payment
under or with regard to any such Accounts.  There shall be no setoffs or
counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimed concerning the
Collateral except those disclosed to Lender in writing.
 
Location of the Collateral.  Except in the ordinary course of Grantor's
business, Grantor agrees to keep the Collateral (or to the extent the Collateral
consists of intangible property such as accounts or general intangibles, the
records concerning the Collateral) at Grantor's address shown above or at such
other locations as are acceptable to Lender.  Upon Lender's request, Grantor
will deliver to Lender in form satisfactory to Lender a schedule of real
properties and Collateral locations relating to Grantor's operations, including
without limitation the following:(1)all real property Grantor owns or is
purchasing;(2)all real property Grantor is renting or leasing;(3) all storage
facilities Grantor owns, rents, leases, or uses; and (4) all other properties
where Collateral is or may be located.
 
Removal of the Collateral.  Except in the ordinary course of Grantor's business,
including the sales of inventory, Grantor shall not remove the Collateral from
its existing location without Lender's prior written consent.  To the extent
that the Collateral consists of vehicles, or other titled property, Grantor
shall not take or permit any action which would require application for
certificates of title for the vehicles outside the State of Oregon, without
Lender's prior written consent.   Grantor shall, whenever requested, advise
Lender of the exact location of the Collateral.
 
Transactions Involving Collateral.  Except for inventory sold or accounts
collected in the ordinary course of Grantor's business, or as otherwise provided
for in this Agreement, Grantor shall not sell, offer to sell, or otherwise
transfer or dispose of the Collateral.  While Grantor is not in default under
this Agreement, Grantor may sell inventory, but only in the ordinary course of
its business and only to buyers who qualify as a buyer in the ordinary course of
business. A sale in the ordinary course of Grantor's business does not include a
transfer in partial or total satisfaction of a debt or any bulk sale.  Grantor
shall not pledge, mortgage, encumber or otherwise permit the Collateral to be
subject to any lien, security interest, encumbrance, or charge, other than the
security interest provided for in this Agreement, without the prior written
consent of Lender.  This includes security interests even if junior in right to
the security interests granted under this Agreement.  Unless waived by Lender,
all proceeds from any disposition of the Collateral (for whatever reason) shall
be held in trust for Lender and shall not be commingled with any other funds;
provided however, this requirement shall not constitute consent by Lender to any
sale or other disposition. Upon receipt, Grantor shall immediately deliver any
such proceeds to Lender.
 
Title.  Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement.  No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented. Grantor shall defend Lender's rights in the Collateral
against the claims and demands of all other persons.
 
Repairs and Maintenance.  Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect.  Grantor further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.
 
Inspection of Collateral.  Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.
 
Taxes, Assessments and Liens. Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation, upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
other Related Documents.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized in Lender's sole opinion.  If the Collateral
is subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, attorneys' fees or other charges
that could accrue as a result of foreclosure or sale of the Collateral.  In any
contest Grantor shall defend itself and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral.  Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings.  Grantor further agrees to furnish Lender with evidence that such
taxes, assessments, and governmental and other charges have been paid in full
and in a timely manner.  Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender's interest in
the Collateral is not jeopardized.
 
Compliance with Governmental Requirements.   Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral, including all laws or regulations relating to the undue
erosion of highly-erodible land or relating to the conversion of wetlands for
the production of an agricultural product or commodity.  Grantor may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Lender's interest in
the Collateral, in Lender's opinion, is not jeopardized.
 
Hazardous Substances.  Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance.  The representations and warranties
contained herein are based on Grantor's due diligence in investigating the
Collateral for Hazardous Substances.  Grantor hereby (1) releases and waives any
future claims against Lender for indemnity or contribution in the event Grantor
becomes liable for cleanup or other costs under any Environmental Laws, and (2)
agrees to indemnify, defend, and hold harmless Lender against any and all claims
and losses resulting from a breach of this provision of this Agreement.  This
obligation to indemnify and defend shall survive the payment of the Indebtedness
and the satisfaction of this Agreement.


 
 

--------------------------------------------------------------------------------

 


Loan No: 20001
COMMERCIAL SECURITY AGREEMENT
 (Continued)
Page 3

 
Maintenance of Casualty Insurance.  Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days' prior written notice to Lender and not including any
disclaimer of the insurer's liability for failure to give such a notice.  Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Grantor or any other person. In connection with all policies covering assets
in which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require.  If
Grantor at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if Lender so chooses "single interest
insurance," which will cover only Lender's interest in the Collateral.
 
Application of Insurance Proceeds.  Grantor shall promptly notify Lender of any
loss or damage to the Collateral if the estimated cost of repair or replacement
exceeds $5000.00, whether or not such casualty or loss is covered by insurance.
Lender may make proof of loss if Grantor fails to do so within fifteen (15) days
of the casualty.  All proceeds of any insurance on the Collateral, including
accrued proceeds thereon, shall be  held by Lender as part of the
Collateral:  If Lender consents to repair or replacement of the damaged or
destroyed Collateral, Lender shall, upon satisfactory proof of expenditure,  pay
or reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration.  If Lender does not consent to repair or replacement of the
Collateral, Lender shall retain a sufficient amount of the proceeds to pay all
of the Indebtedness, and shall pay the balance to Grantor. Any proceeds which
have not been disbursed within six (6) months after their receipt and which
Grantor has not committed to the repair or restoration of the Collateral shall
be used to prepay the Indebtedness.
 
Insurance Reserves. Lender may require Grantor to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantor of a sum estimated by Lender to be sufficient to produce,
at least fifteen (15) days before the premium due date, amounts at least equal
to the insurance premiums to be paid. If fifteen (15) days before payment is
due, the reserve funds are insufficient, Grantor shall upon demand pay any
deficiency to Lender.  The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantor as
they become due.  Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor.  The responsibility for the payment of premiums
shall remain Grantor's sole responsibility.
 
Insurance Reports.  Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request including the following: (1) the name of the insurer; (2)
the risks insured; (3) the amount of the policy; (4)  the property insured;
(5)  the then current value on the basis of which insurance has been obtained
and the manner of determining that value; and (6) the expiration date of the
policy.  In addition, Grantor shall upon request by Lender (however not more
often than annually) have an independent appraiser satisfactory to Lender
determine, as applicable, the cash value or replacement cost of the Collateral.
 
Financing Statements.  Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest.  At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security Interest in the Property. Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs.  Grantor
irrevocably appoints Lender to execute documents necessary to transfer title if
there is a default.  Lender may file a copy of this Agreement as a financing
statement.  If Grantor changes Grantor's name or address, or the name or address
of any person granting a security interest under this Agreement changes, Grantor
will promptly notify the Lender of such change.
 
GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS.  Until default and except
as otherwise provided below with respect to accounts and above in the paragraph
titled "Transactions Involving Collateral" , Grantor may have possession of the
tangible personal property and beneficial use of all the Collateral and may use
it In any lawful manner not inconsistent with this Agreement or the Related
Documents, provided that Grantor's right to possession and beneficial use shall
not apply to any Collateral where possession of the Collateral by Lender is
required by law to perfect Lender's security Interest in such Collateral.  Until
otherwise notified by Lender, Grantor may collect any of the Collateral
consisting of accounts. At any time and even though no Event of Default exists,
Lender may exercise its rights to collect the accounts and to notify account
debtors to make payments directly to Lender for application to the Indebtedness.
If Lender at any time has possession of any Collateral, whether before or after
an Event of Default, Lender shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral if Lender takes such action for
that purpose as Grantor shall request or as Lender, in Lender's sole discretion,
shall deem appropriate under the circumstances, but failure to honor any request
by Grantor shall not of itself be deemed to be a failure to exercise reasonable
care.  Lender shall not be required to take any steps necessary to preserve any
rights in the Collateral against prior parties, nor to protect, preserve or
maintain any security interest given to secure the Indebtedness.
 
LENDER'S EXPENDITURES.   If any action or proceeding Is commenced that would
materially affect Lender's interest In the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date Incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender's option, will (A)  be payable on demand; (B)
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C)  be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Agreement also will secure payment of these amounts.  Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.
 
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default. Grantor fails to make any payment when due under the
Indebtedness.
 
Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.
 
Default in Favor of Third Parties.  Any guarantor or Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor's or Grantor's property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents.
 
 
 

--------------------------------------------------------------------------------

 


Loan No: 20001
COMMERCIAL SECURITY AGREEMENT
 (Continued)
Page 4

 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
 
Insolvency.  The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness.  This includes a garnishment of any of
Grantor's accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Grantor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Grantor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.
 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or Guarantor dies or becomes
incompetent or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.
 
Adverse Change.   A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
Cure Provisions.  If any default, other than a default in payment is curable and
if Grantor has not been given a notice of a breach of the same provision of this
Agreement within the preceding twelve (12) months, it may be cured if Grantor,
after Lender sends written notice to Grantor demanding cure of such default: (1)
cures the default within fifteen (15) days; or (2)  if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
 
RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights of a secured
party under the Oregon Uniform Commercial Code. In addition and without
limitation, Lender may exercise any one or more of the following rights and
remedies:
 
Accelerate Indebtedness.  Lender may declare the entire Indebtedness, including
any prepayment penalty which Grantor would be required to pay, immediately due
and payable, without notice of any kind to Grantor.
 
Assemble Collateral.  Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral.  Lender may require Grantor to assemble
the Collateral and make it available to Lender at a place to be designated by
Lender.  Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral.  If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantor
agrees Lender may take such other goods, provided that Lender makes reasonable
efforts to return them to Grantor after repossession.
 
Sell the Collateral. Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender's own name or
that of Grantor.  Lender may sell the Collateral at public auction or private
sale.  Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made.  However, no notice need be provided to any
person who, after Default occurs, enters into and authenticates an agreement
waiving that person's right to notification of sale.  The requirements of
reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition. All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.
 
Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the Rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law.  Lender's right to the appointment
of a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.
 
Collect Revenues, Apply Accounts. Lender, either itself or through a receiver,
may collect the payments, rents, income, and revenues from the
Collateral.  Lender may at any time in Lender's discretion transfer any
Collateral into Lender's own name or that of Lender's nominee and receive the
payments, rents, income, and revenues therefrom and hold the same as security
for the Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then
due.   For these purposes, Lender may, on behalf of and in the name of Grantor,
receive, open and dispose of mail addressed to Grantor; change any address to
which mail and payments are to be sent; and endorse notes, checks, drafts, money
orders, documents of title, instruments and items pertaining to payment,
shipment, or storage of any Collateral.  To facilitate collection, Lender may
notify account debtors and obligors on any Collateral to make payments directly
to Lender.
 
Obtain Deficiency.  If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to Lender after application of all amounts received from the
exercise of the rights provided in this Agreement.  Grantor shall be liable for
a deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper.
 
Other Rights and Remedies.  Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time.  In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise.
 
Election of Remedies.   Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default
 
 
 

--------------------------------------------------------------------------------

 


Loan No: 20001
COMMERCIAL SECURITY AGREEMENT
 (Continued)
Page 5

 
and exercise its remedies.
 
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
 
Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.
 
Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement.  Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.
 
Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oregon without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Oregon.
 
Preference Payments. Any monies Lender pays because of an asserted preference
claim in Grantor's bankruptcy will become a part of the Indebtedness and, at
Lender's option, shall be payable by Grantor as provided in this Agreement.
 
No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions.  Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.
 
Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.
 
Power of Attorney.  Grantor hereby appoints Lender as Grantor's Irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties.  Lender may at any
time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement.  Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender's security interest in the Collateral.
 
Waiver of Co-Obligor's Rights.  If more than one person is obligated for the
Indebtedness, Grantor irrevocably waives, disclaims and relinquishes all claims
against such other person which Grantor has or would otherwise have by virtue of
payment of the Indebtedness or any part thereof, specifically including but not
limited to all rights of indemnity, contribution or exoneration.
 
Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.
 
Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.
 
Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's Indebtedness shall be paid in
full.
 
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
 
Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial In any action, proceeding, or counterclaim brought by any party against
any other party.
 
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code:
 
Agreement. The word "Agreement" means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Commercial Security
Agreement from time to time.
 
Borrower.   The word "Borrower" means Powin Corporation and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
 
Collateral.  The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.
 
Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".


 
 

--------------------------------------------------------------------------------

 


Loan No: 20001
COMMERCIAL SECURITY AGREEMENT
 (Continued)
Page 6

 
Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, at seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, at seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant thereto
or intended to protect human health or the environment.
 
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
 
Grantor. The word "Grantor" means Powin Corporation.
 
Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.
 
Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.
 
Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.   The words
"Hazardous Substances" are used in their very broadest sense and include without
limitation any and all hazardous or toxic substances, materials or waste as
defined by or listed under the Environmental Laws.   The term "Hazardous
Substances" also Includes, without limitation, petroleum, including crude oil
and any fraction thereof and asbestos.
 
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents.   Specifically,
without limitation, Indebtedness includes all amounts that may be indirectly
secured by the Cross-Collateralization provision of this Agreement.
 
Lender. The word "Lender" means KeyBank National Association, its successors and
assigns.
 
Note.  The word "Note" means the Note executed by Powin Corporation in the
principal amount of $500,000.00 dated June 21, 2011, together with all renewals
of, extensions of, modifications of, refinancings of, consolidations of, and
substitutions for the note or credit agreement.
 
Property.  The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.
 
Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.
 
GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED JUNE 21, 2011.
 
GRANTOR:
 
 
POWIN CORPORATION


By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Powin Corporation
   
Ron Horne, Chief Financial Officer of Powin Corporation
             

 



 
 

--------------------------------------------------------------------------------

 
 
*2020004597600000020001OI10*


AGREEMENT TO PROVIDE INSURANCE


Principal
$500,000.00
Loan Date
06-21-2011
Maturity
06-21-2016
Loan No
20001
Call / Coll
401 / 326
Account
E2000459760
Officer
JWR02
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Grantor:
Powin Corporation
6975 SW Sandburg Road, Suite #326
Tigard, OR   97223
 
Lender:
KeyBank National Association
OR-MM-Portland Metro Commercial Banking
1211 S.W. 5th Avenue
Suite 305
Portland, OR   97204
         

 
INSURANCE REQUIREMENTS. Grantor, Powin Corporation ("Grantor"), understands that
insurance coverage is required in connection with the extending of a loan or the
providing of other financial accommodations to Grantor by Lender. These
requirements are set forth in the security documents for the loan. The following
minimum insurance coverages must be provided on the following described
collateral (the "Collateral"):
 
Collateral:         
All Inventory and Equipment.
 
Type: All risks, including fire, theft and liability. Amount: Not Applicable.
 
Basis: Replacement value.
 
Endorsements:   Lender loss payable clause with stipulation that coverage will
not be cancelled or diminished without a minimum of 30 days prior written notice
to Lender.
 
Deductibles:    $ 5,000.00.
 
Latest Delivery Date: By 10 days after the loan closing date.

 
INSURANCE COMPANY.  Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.
 
INSURANCE MAILING ADDRESS. All documents and other materials relating to
insurance for this loan should be mailed, delivered or directed to the following
address:
 
KeyBank National Association
Mail Code: ID-56-PC-0140
431 Parkcenter Blvd. - P.O. Box 5278
Boise, ID   83705
 
PROVISION OF INSURANCE.  Grantor agrees to deliver to Lender, on the latest
delivery date stated above, proof of the required insurance as provided above,
with an effective date of June 21, 2011, or earlier.


WARNING
 
Unless GRANTOR provides Lender with evidence of the insurance coverage as
required by Grantor's security documents, Lender may purchase insurance at
Grantor's expense to protect Lender's interest. This insurance may, but need
not, also protect Grantor's interest.  If the collateral becomes damaged, the
coverage Lender purchases may not pay any claim Grantor makes or any claim made
against Grantor. Grantor may later cancel this coverage by providing evidence
that Grantor has obtained property coverage elsewhere. Grantor will be
responsible for the cost of any insurance purchased by Lender. The cost of this
insurance may be added to Grantor's Indebtedness.  If the cost is added to
Grantor's Indebtedness, the interest rate on the underlying Indebtedness will
apply to this added amount.  The effective date of coverage may be the date
Grantor's prior coverage lapsed or the date Grantor failed to provide proof of
coverage. The coverage Lender purchases may be considerably more expensive than
insurance Grantor can obtain on Grantor's own and may not satisfy any need for
property damage coverage or any mandatory liability insurance requirements
imposed by applicable law.

 
IN ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC LIABILITY OR PROPERTY
DAMAGE INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS OF ANY FINANCIAL
RESPONSIBILITY LAWS.
 
AUTHORIZATION.  For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both.
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT TO PROVIDE INSURANCE
Loan No: 20001
 (Continued)
Page 2

 
GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED JUNE 21, 2011.
 
 
GRANTOR:
 
 
POWIN CORPORATION


By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Powin Corporation
   
Ron Horne, Chief Financial Officer of Powin Corporation
             

 

       
FOR LENDER USE ONLY
INSURANCE VERIFICATION
   
DATE:                                                                   
PHONE                                                                   
   
 
   
AGENT'S NAME:                                              
                                                   
   
AGENCY:                                                                                          
                                       
   
ADDRESS:
:                                                                                                                                    
                                                                                     
                                                                        
   
INSURANCE
COMPANY:                                                                   
                                                          
   
POLICY
NUMBER:                                                                    
   
EFFECTIVE
DATES:                                                                                                       
                                                                                               
                                                                            
   
                                                                                                                                                                           
                                                                     
                                                                      
   
COMMENTS:                                                                                                                   
                                                                            
                                                   
                                          
   
                                                                                                                                                                                                                           
                                                  
                                        
       

 



 
 

--------------------------------------------------------------------------------

 


*2020004597600000020001OI21*


NOTICE OF FINAL AGREEMENT


Principal
$500,000.00
Loan Date
06-21-2011
Maturity
06-21-2016
Loan No
20001
Call / Coll
401 / 326
Account
E2000459760
Officer
JWR02
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.



Borrower:
Powin Corporation
6975 SW Sandburg Road, Suite #326
Tigard, OR   97223
 
Lender:
KeyBank National Association
OR-MM-Portland Metro Commercial Banking
1211 S.W. 5th Avenue
Suite 305
Portland, OR   97204
         

 
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY US (LENDER)
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY US TO BE ENFORCEABLE.

By signing this document each Party represents and agrees that: (a) The written
Loan Agreement represents the final agreement between the Parties, (b) There are
no unwritten oral agreements between the Parties, and (c) The written Loan
Agreement may not be contradicted by evidence of any prior, contemporaneous, or
subsequent oral agreements or understandings of the Parties.
 
As used in this Notice, the following terms have the following meanings:
 
Loan.   The term "Loan" means the following described loan:  a Fixed Rate
Nondisclosable Draw Down Line of Credit Loan to a Corporation for $500,000.00
due on June 21, 2016.
 
Loan Agreement.  The term "Loan Agreement" means one or more promises,
promissory notes, agreements, undertakings, security agreements, deeds of trust
or other documents, or commitments, or any combination of those actions or
documents, relating to the Loan.
 
Parties. The term "Parties" means KeyBank National Association and any and all
entities or individuals who are obligated to repay the loan or have pledged
property as security for the Loan, including without limitation the following:
 

Borrower:
Powin Corporation
Grantor(s):
Powin Corporation
Guarantor 1:
Powin Wooden Product Service, Inc.
Guarantor 2:               
Quality Bending and Fabrication, Inc.

 
Each Party who signs below, other than KeyBank National Association,
acknowledges, represents, and warrants to KeyBank National Association that it
has received, read and understood this Notice of Final Agreement. This Notice is
dated June 21, 2011.
 
 
BORROWER:
 
 
POWIN CORPORATION
 
By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Powin Corporation
   
Ron Horne, Chief Financial Officer of Powin Corporation
             

GUARANTOR:




POWIN WOODEN PRODUCT SERVICE, INC.


By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Powin Wooden Product
Service, Inc.
   
Ron Horne, Chief Financial Officer of Powin Wooden
Product Service, Inc.
             



 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF FINAL AGREEMENT
Loan No: 20001
 (Continued)
Page 2

 
 
GUARANTOR:
 
 
QUALITY BENDING AND FABRICATION, INC.
 
By:
/s/ Joseph Lu
 
By:
/s/ Ron  Horne
   
Joseph Lu, President of Quality Bending and Fabrication, Inc.
   
Ron Horne, Chief Financial Officer Quality
Bending and Fabrication, Inc.
             



LENDER:
 
 
KEYBANK NATIONAL ASSOCIATION


 
X
[ILLEGIBLE SIGNATURE]
         
Authorized Signer  Vice President
                   

 

 

 
 
 

 



--------------------------------------------------------------------------------